     Case 3:20-cv-02404-MMA-AGS Document 21 Filed 02/26/21 PageID.325 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    LBF TRAVEL MANAGEMENT CORP.                       Case No. 20-cv-2404-MMA (AGS)
      and MICHAEL THOMAS,
12
                                      Plaintiffs,       ORDER GRANTING JOINT
13                                                      MOTION TO EXTEND DEADLINE
      v.                                                TO ANSWER OR RESPOND TO
14
                                                        THIRD-PARTY COMPLAINT
      THOMAS DEROSA,
15
                                    Defendant.
16                                                      [Doc. No. 20]
17
18    THOMAS DEROSA,
                              Counterclaimant,
19
      v.
20
21    LBF TRAVEL MANAGEMENT CORP.;
      MICHAEL THOMAS; LBF TRAVEL,
22    INC.; MONDEE HOLDINGS, LLC;
23    MONDEE, INC.; and PRASAD
      GUNDUMOGULA,
24
                            Counterdefendants.
25
26          Defendant, Counterclaimant and Third-Party Plaintiff, Thomas DeRosa
27    (“DeRosa”), and Third-Party Defendants Mondee Holdings, LLC; Mondee, Inc.; and
28    Prasad Gundumogula (the “Third-Party Defendants”) jointly move for an extension of

                                                    1
                                                                           20-cv-2404-MMA (AGS)
     Case 3:20-cv-02404-MMA-AGS Document 21 Filed 02/26/21 PageID.326 Page 2 of 2



 1    time within which the Third-Party Defendants must answer or otherwise respond to
 2    DeRosa’s Third-Party Complaint. See Doc. No. 20. Good cause appearing, the Court
 3    GRANTS the parties’ joint motion and ORDERS that Third-Party Defendants answer or
 4    otherwise respond to the Third-Party Complaint on or before March 31, 2021.
 5          IT IS SO ORDERED.
 6
 7    Dated: February 26, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                          20-cv-2404-MMA (AGS)
